          Case 1:19-cv-11262-AJN Document 11 Filed 06/25/20 Page 1 of 1



                                                                                                    6/25/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Rene Tellier,
                                 Movant,
                                                                  19-cv-11262 (AJN)
                     -against-
                                                                   92-cr-869 (AJN)
 United States,
                                                                        ORDER
                                 Respondent.

ALISON J. NATHAN, United States District Judge:

       The Court is in receipt of Mr. Tellier’s motion for the appointment of counsel for his

pending § 2255 habeas petition based on the Supreme Court’s decision in United States v. Davis,

139 S. Ct. 2319 (2019). Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the

discretion of the Court, Florian Miedel is hereby appointed CJA counsel to represent the

Defendant on his pending § 2255 habeas petition.

       The U.S. Probation Office for the Southern District of New York and the United States

District Court Clerk’s Office for the Southern District of New York are authorized to disclose any

Presentence Investigation Report, Statements of Reason, and Judgment to Mr. Miedel. Within

three weeks of the date of this Order, the parties shall meet and confer and submit a joint letter to

the Court indicating whether Defendant intends to file a supplemental memorandum of law and,

if so, proposing a new briefing schedule.

       The Clerk of Court is respectfully directed to mail this Order to Mr. Tellier.

       SO ORDERED.

 Dated:    June 25, 2020
           New York, New York

                                                                ALISON J. NATHAN
                                                              United States District Judge
